Filed pursuant to Rule 433 Amendment No. 1 Dated September 27, 2007 Relating to Pricing Supplement No. 396 dated September 25, 2007 to Registration Statement No. 333-131266 Global Medium-Term Notes, Series G Euro Fixed Rate Senior Registered Notes Due 2017 Issuer: Morgan Stanley Principal Amount: €1,250,000,000 Maturity Date: October 2, 2017 Trade Date: September 25, 2007 Original Issue Date (Settlement): October 2, 2007 Interest Accrual Date: October 2, 2007 Issue Price (Price to Public): 99.594% Agents’ Commission: 0.45% All-in Price: 99.144% Net Proceeds to Issuer: €1,239,300,000 Interest Rate: 5.5% per annum Interest Payment Period: Annual Interest Payment Dates: Each October 2, commencing October 2, 2008 Day Count Convention: Actual/Actual Specified Currency: Euro (“€”) Minimum Denomination: €50,000 and integral multiples of €1,000 in excess thereof Business Days: London, TARGET Settlement Day and New York Listing: London ISIN: XS0323657527 Common Code: 032365752 Form: Registered Issuer Ratings: Aa3 / AA- / AA- Agents: Morgan Stanley & Co. International plc and such other agents as shall be named in the above-referenced Pricing Supplement The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649. Prospectus Supplement Dated January 29, 2007 Prospectus Dated January 25, 2006
